IN RE: McCoy, Billy Mac; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs; Parish of Ouachita 4th Judicial District Court Div. “C” Number 35,583; to the Court of Appeal, Second Circuit, Number 31893-KH
Writ granted in part; otherwise denied. If it has not done so already, the district court is ordered to supply relator with a copy of his indictment and the court minutes. State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094. In all other respects, the application is denied.
LEMMON, J., not on panel.